HART, J., (after stating the facts). The principal contention of appellants is that the mortgage is. void because it was not executed in compliance with section 3901 of Kirby’s Digest concerning conveyances of the homestead. The statute provides in effect that no conveyance, mortgage, or other instrument affecting the homestead of any married man shall be of any validity unless his wife joins in the execution of said instrument and acknowledges the same. (1-2) It will be remembered that the mortgage executed on the 8th day of April, 1911, is the one sought to be foreclosed. In that mortgage Willie Shurn alone is described as the party of the first part. It is true the granting clause contains the words “including all our right or claim of homestead”, but it will be noted from the granting clause which we have quoted in the statement of facts that this referred to “parties of the first part” and as we have just seen Willie Shurn alone is described as “parties of the first part.” We have copied in the statement of facts that part of the mortgage which relates to the release of the homestead and the relinquishment of dower and it is not necessary to repeat it here. It will be noted from reading that portion of the mortgage that “the parties of the first part waive and relinquish unto the party of the second part all right, title and benefit whatever in said property which are given by any exemptions or homestead laws of the State of Arkansas.” Just following this recital Bettie Shurn relinquishes dower. It is true that in the acknowledgment it is recited that Bettie Shurn relinquished both dower and homestead but the acknowledgment can not be any broader than the language of the deed itself. When the language of the deed of trust is considered in its entirety it is perfectly evident that Bettie Shurn did not join in the execution of the deed bqt only relinquished dojwer therein. This was not a sufficient compliance with the provisions of our statute regulating the conveyance of the homestead and the mortgage is therefore void within the rule announced in Pipkin v. Williams, 57 Ark. 242, and subsequent cases decided by this court. An attempt is made by counsel for appellees to bring the case within the rule laid down in Sledge & Norfleet Company v. Craig, 87 Ark. 371. In that case the name of the wife was not mentioned in the deed at all but she signed the deed with her husband. The deed contained no clause relinquishing the wife’s dower and the court held that under these circumstances her signature to the deed itself must be construed to evidence an intention on her part to join in the execution of the deed. This construction was placed upon it in order to give some effect to her signature. No such state of facts obtains here. The name of the wife only appears in the deed where she in express terms relinquishes dower. Her husband is described throughout the deed as “the parties of the first part” and the deed expressly names “the parties of the first part” in the granting clause. It also specifically describes “the parties of the first part” as waiving and relinquishing all right of homestead. Thus it will be seen from the language of the. deed itself that the wife only relinquished dower. Therefore the case does not fall within the rule announced in Sledge & Norfleet Co. v. Craig, supra. Neither does it fall within the rule announced in Gantt v. Hildreth, 90 Ark. 113. In that case the deed recited that the wife relinquished and released all her rights of dower and homestead. The court said that this showed clearly and unequivocally that her intention was to join her husband in the conveyance of the homestead. As above stated the language of the deed of trust itself shows that the wife did not intend to relinquish her right of homestead but that she only relinquished dower. This is shown by the clause which recites that she only relinquished her dower and also by the recital just above it that “the parties of the first part” (meaning the husband) waived and relinquished all rights of homestead. It follows that the chancellor erred in decreeing a foreclosure of the mortgage prayed for in the complaint. (3) The record does show, however, that the wife joined in the execution of the mortgage of the 16th day of March, 1907. According to the recitations of that mortgage she and her husband were “parties of the first part” and she joined him in the execution of the mortgage. The deed recites that “the parties of the first part * * * do by these presents grant, bargain and sell unto the said party of the second part an absolute estate in fee simple including all our right or claim of homestead.” It also contains another clause in which “the parties of the first part” waive and relinquish all their right of homestead. This deed of trust was properly acknowledged and constituted a valid conveyance of the homestead under our statutes. When Wilkinson accepted the new mortgage with the name of his wife signed to it and the proper certificate of acknowledgment he was justified in assuming that it was executed by her in proper form. The record shows that he did not intend to relinquish the first mortgage until he had secured a new valid one. Having surrendered a valid security for another which proved invalid because of the wife failing to join in the conveyance, Wilkinson is entitled to treat the mortgage of'March 16, 1907, as a subsisting mortgage and to foreclose it for the debt secured by it. Davies v. Pugh, 81 Ark. 253, and Roark v. Matthews, 125 Ark. 378. On the question of usury it may be stated that the record shows that there was no intention on the part of Wilkinson to charge Shurn a rate of interest in excess of 10 per cent, per annum. There is no claim even that there was any usury in the mortgage executed on the 16th day of March, 1907. This mortgage was given to secure a debt of $787.10 evidenced by a promissory note of even date due and payable on November 1, 1907, with interest from maturity at the rate of 10 per cent, per annum until paid. No part of this mortgage has been paid and it is a valid mortgage and we are of the opinion that for the reason given above, Wilkinson has the right to have foreclosure proceedings on this mortgage. It follows that the decree will be reversed and the cause remanded with directions to the chancellor to enter a decree in accordance with this opinion.